Citation Nr: 0617725	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  97-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for right eye aphakia.

2.  Entitlement to special monthly compensation (SMC) based 
on loss of use of the right eye. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1948 to April 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  That rating decision, in part 
denied entitlement to special monthly compensation for loss 
of use of the right eye.  

In a July 2002 rating decision, the RO reinstated the 30 
percent rating for right eye aphakia effective from March 22, 
1954.  In correspondence dated in February 2003 the veteran 
expressed disagreement with that determination including the 
failure to reinstate special monthly compensation.  

The case was previously before the Board on numerous 
occasions since 1996.  Most recently, it was before the Board 
in May 2004, when it was remanded to issue the veteran a 
Statement of the Case with respect to the issue involving 
entitlement to an increased rating for the veteran's service-
connected right eye aphakia.  The requested action has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

The veteran's service-connected right eye aphakia is 
manifested by blindness as demonstrated by ability to finger 
count at 2 feet distance;  He has corrected vision of 20/25 
in his nonservice connected left eye.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for right eye aphakia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.75, 4.78, 4.79, 4.80, 4.84(a), and Diagnostic Codes 
6029, 6067 -6079 (2005).

2.  The criteria for the award of special monthly compensation 
(SMC) for the loss of use of the right eye have been met.  38 
U.S.C.A. §§ 1155; 1114(k), 5107 (West 2002 & West Supp. 2005); 
38 C.F.R. § 3.350(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
October 2001 satisfied the duty to notify provisions with 
respect to the claims.  The veteran's VA records have been 
obtained and he has been accorded several VA Compensation and 
Pension examinations.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  This 
appeal initially stems from an RO rating decision in August 
1999, which is prior to the effective date of the current 
notice and duty to assist provisions.  Accordingly, the 
initial adjudication of the claims on appeal was prior to the 
letter which satisfied the current duty to notify and assist 
provisions.  However, the claim has been subsequently 
readjudicated in an April 2005 Statement of the Case and a 
November 2005 Supplemental Statement of the Case.  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected right eye aphakia and the criteria for the award of 
SMC.  The evidence includes, but is not limited to:  service 
medical records; the veteran's contentions; private medical 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show with respect to the claims for an 
increased disability rating and SMC.  

II.  Increased Rating for Right Eye Aphakia

The veteran claims entitlement to an increased disability 
rating for his service-connected aphakia of the right eye.  A 
long and complex procedural history related to the veteran's 
right eye disability has ultimately resulted in a grant of 
service connection for aphakia of the right eye at a 30 
percent disability rating effective from March 1954.  

A 30 percent evaluation is provided for either bilateral or 
unilateral aphakia.  38 C.F.R. § 4.84a, Diagnostic Code 6029.  
The Note following Diagnostic Code 6029 indicates that the 30 
percent evaluation prescribed for aphakia is a minimum rating 
to be applied to the unilateral or bilateral condition, and 
is not to be combined with any other rating for impaired 
vision.  When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction.  When both eyes are aphakic, both 
will be rated on corrected vision. The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, however, not better than 20/70 (6/21).  
38 C.F.R. § 4.84a, Diagnostic Code 6029 (Note). 

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  In relevant part, a 30 
percent evaluation will assigned where:  (1) corrected visual 
acuity in both eyes is 20/70; (2) corrected visual acuity in 
one eye is 20/100 and the other eye is 20/70; (3) corrected 
visual acuity in one eye is 20/200 in one eye and 20/50 in 
the other eye; (4) corrected visual acuity in one eye is 
15/200 and 20/50 in the other eye; (5) corrected visual 
acuity in one eye is 10/200 and 20/40 in the other eye; (6) 
corrected visual acuity in one eye is 5/200 and 20/40 in the 
other eye ; or (7) blindness of one eye and corrected vision 
to 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6070, 6074, 6076, 6077, 6078 (2005).

A 40 percent evaluation will be assigned where:  (1) 
corrected visual acuity of one eye is to 20/200 and 20/70 in 
the other eye; (2) corrected visual acuity of one eye is to 
15/200 and 20/70 in the other eye; (3) corrected visual 
acuity in one eye is to 10/200 and 20/50 in the other eye; 
(4) corrected visual acuity is to 5/200 in one eye and 20/50 
in the other eye; or (5) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/50 and 20/40, 
respectively, in the other eye.  38 C.F.R. § 4.84a, 
Diagnostic Codes, 6066, 6070, 6073, 6076 (2005).

A 50 percent evaluation will be assigned where:  (1) 
corrected visual acuity is to 20/100 in both eyes; (2) 
corrected visual acuity is to 10/200 in one eye and to 20/70 
in the other eye; (3) corrected visual acuity is to 5/200 in 
one eye and 20/70 in the other eye; or (4) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, 
Diagnostic Codes, 6065, 6069, 6076, 6078 (2005).

A 60 percent evaluation will be assigned where:  (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 
4.84a, Diagnostic Codes, 6065, 6069, 6073, 6076 (2005).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected aphakia of the right eye.  In 
January 2003, the most recent VA vision examination of the 
veteran was conducted.  the veteran's vision in his right eye 
was severely impaired with only finger counting at 2 feet 
being possible.  The veteran's corrected distance vision in 
his nonservice-connected left eye was 20/25.  These findings 
are generally consistent with the other vision examination 
reports of record.  

An October 1996 VA vision examination report revealed that 
the veteran had no light perception in his right eye, and 
corrected distance vision to 20/70 in his left eye.  However, 
May 1982 private eye examination report revealed that the 
veteran could only see hand motion in his right eye and had 
corrected distance vision to 20/25 in his left eye.  

The evidence of record reveals that the veteran has blindness 
in his right eye which is variously described as no light 
perception, seeing only close hand motion, or seeing fingers 
at under two feet.  This is essentially blindness with having 
only light perception.  His nonservice connected left eye has 
corrected distance vision of 20/25.  The result is that the 
veteran's visual acuity results do not meet the criteria for 
the assignment of even a 30 percent disability rating for 
impairment of visual acuity which requires a minimum of 
blindness in one eye and vision in the other eye of 20/40.  
38 C.F.R. § 4.84a, Diagnostic Code 6070.  Accordingly, the 
veteran is assigned the minimum 30 percent rating for his 
aphakia under Diagnostic Code 6029.  38 C.F.R. § 4.84a, 
Diagnostic Code 6029.  Since the preponderance of the 
evidence is against the claim, assignment of a disability 
rating in excess of 30 percent for right eye aphakia must be 
denied.  

Finally, in reaching this decision the Board has resolved all 
reasonable doubt in the veteran's favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Special Monthly Compensation

The veteran claims entitlement to SMC based on the loss of 
use of his right eye.  A veteran is entitled to a rate of 
special monthly compensation if, as the result of service-
connected disability, he has suffered blindness of one eye 
having only light perception.  This is referred to as an 
award of special monthly compensation (SMC) at the "(k)" 
rate.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Loss of 
use or blindness of one eye, having only light perception, 
will be held to exist when there is inability to recognize 
test letters at 1 foot and when further examination of the 
eye reveals that perception of objects, hand movements, or 
counting fingers cannot be accomplished at 3 feet.  38 C.F.R. 
§ 3.350(a)(4).

The veteran is service-connected for right eye aphakia.  As 
noted above, the medical evidence of record reveals that the 
veteran has blindness in his right eye which is variously 
described as no light perception, seeing only close hand 
motion, or seeing fingers at under two feet.  This meets the 
criteria for blindness as set forth at 38 C.F.R. § 
3.350(a)(4).  The various medical examination reports of 
record are also consistent that there is essentially no 
ocular pathology to explain the veteran's severe visual loss 
in his right eye.  Nevertheless, the medical evidence of 
record dating back decades consistently reveals that the 
veteran does have blindness of his right eye which is 
service-connected for aphakia.  Accordingly, the veteran 
meets the criteria for an award of SMC at the at the "(k)" 
rate.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 30 percent 
for right eye aphakia is denied.

Entitlement to SMC based upon the based on loss of use of the 
right eye is granted.



____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


